                 Case 3:19-cv-05548-BHS Document 7 Filed 06/19/20 Page 1 of 1



 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT TACOMA
 5
     TROY M. FICH,                                      CASE NO. C19-5548 BHS-TLF
 6
                              Petitioner,               ORDER ADOPTING REPORT
 7          v.                                          AND RECOMMENDATION

 8   STATE OF WASHINGTON,

 9                            Respondent.

10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 6. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)     The R&R is ADOPTED;

16          (2)     Petitioner’s petition for habeas corpus, Dkt. 1, is DISMISSED without

17                  prejudice; and

18          (4)     This case is closed.

19          Dated this 19th day of June, 2020.

20

21

22
                                                 A
                                                 BENJAMIN H. SETTLE
                                                 United States District Judge


     ORDER - 1
